PER CURIAM.
The judgment for the appellee-plaintiff under review is reversed because no good cause — by way of cognizable non-record activity or otherwise — was demonstrated to justify the failure of the predecessor trial judge to dismiss the case under Florida Rule of Civil Procedure 1.420(e) after a period of more than one year had elapsed without record activity. Public Health Trust v. Diaz, 529 So.2d 682 (Fla.1988); Tosar v. Sladek, 393 So.2d 61 (Fla. 3d DCA 1981); F.M.C. Corp. v. Chatman, 368 So.2d 1307 (Fla. 4th DCA 1979), cert. denied, 379 So.2d 203 (Fla.1979); Dade County v. Moreno, 227 So.2d 548 (Fla. 3d DCA 1969).